Citation Nr: 1604945	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-04 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Evaluation of posttraumatic stress disorder, rated as 50 percent disabling prior to April 3, 2013.

2.  Evaluation of posttraumatic stress disorder, rated as 70 percent disabling beginning April 3, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a July 2015 rating decision, the RO increased the rating for the Veteran's posttraumatic stress disorder (PTSD) from 50 percent to 70 percent effective April 3, 2013.  The United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue has been bifurcated and recharacterized as noted on the title page.

In November 2012, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to April 3, 2013, PTSD was productive of occupational and social impairment with deficiencies in most areas.  

2.  Beginning April 3, 2013, PTSD was productive of no more than occupational and social impairment with deficiencies in most areas. 






CONCLUSIONS OF LAW

1.  Prior to April 3, 2013, the criteria for an evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  Beginning April 3, 2013, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The rating decision on appeal arises from the Veteran's disagreement with the initial rating assigned for his PTSD after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). 

In this case, notice of the requirements for disability evaluations was satisfied by a letter sent to the Veteran in June 2006.  The claim was last adjudicated in July 2015.  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the [V]eteran's claim."  Golz at 1320, 21.  In this case, service treatment records, private medical records, VA treatment records, Social Security Administration records and lay statements have been associated with the record. 

VA afforded the Veteran adequate examinations with respect to the severity of his PTSD, including an April 2013 VA examination pursuant to Board remand.  The Board finds these examinations to be adequate to address the severity of such disability.  The VA examiners reviewed the evidence of record, considered the Veteran's history and statements, and rendered medical opinions based upon the facts of the case and their knowledge of medical principles.  

VA also obtained Social Security Administration records and additional medical records, pursuant to Board remand.  Thus, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

Although the Veteran identified in the April 2013 VA PTSD examination that he had been receiving treatment privately after discontinuing VA mental health treatment, the Board finds that the April 2013 VA examination is sufficient to determine the severity of the Veteran's PTSD, absent the private treatment records.  The Veteran was capable in the April 2013 VA examination of reporting his history.  Because the Veteran's evaluation for the period beginning April 3, 2013 is 70 percent disabling, the Board finds that the April 2013 VA examination showed no indication that the private treatment records would produce evidence warranting a 100 percent disability rating.  Thus, remand to request the private treatment records is not necessary.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




Analysis

The Veteran's PTSD is evaluated under Diagnostic Code (DC) 9411, which evaluates PTSD.  Nonetheless, all psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

Under the general rating formula, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work, child frequently beats up younger children, is defiant at home, and is failing in school).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).

On this record, a September 2005 VA depression screen was normal.  Private medical records for April 2006 through January 2007 show the Veteran's affect was appropriate.  His appearance was good.  He was cooperative and calm.  His concentration was focused.  He was alert.  His mood was dysphoric.  He had clear sensorium.  He denied suicidal ideation.  May 2006 records show the Veteran discussed anger, dealing with his daughter, and some flashbacks.  In July 2006, the Veteran reported having several episodes of upset and PTSD.  In September 2006, he reported that Effexor made him sleepy and dizzy, and that he slept the last forty eight hours.  In October 2006, he reported he was not reacting as intensely to dreams.  He had a "what's the use" attitude due to frustration of getting VA benefits and uncertainty of his cancer prognosis.  In November 2006, he reported sleeping better.  In November 2006, he was upset at not being able to get a good paying job.  In December 2008, he reported having dreams of Vietnam after watching TV programs about the war.  In January 2007, the Veteran's mood was depressed.  He reported difficulty sleeping the prior few weeks, only getting 3-4 hours of sleep per night, and that sleep has become more difficult the past year.  He also discussed how PTSD has made life "crazy."  

A July 2007 VA PTSD examination report noted the Veteran was being treated with anti-depressants which made him drowsy.  At the time, the Veteran reported depressed mood, low energy, decreased appetite, irritability, less interest in activities (riding motorcycle), no interest in sex (partially related to medications) and feelings of hopelessness.  He reported depressive episodes that lasted 3-4 days with periods of remission.  He indicated he started to feel depressed and angry after having prostate cancer and that he regrets his service due to Agent Orange exposure.

The Veteran said he had been married two times, one marriage lasted 9 and 1/2 years, and his current marriage had lasted 25 years.  He stated he has 2 daughters (24 and 21 years old) who both currently live with him and his wife.  He talked to his family regularly.  He stated his marriage is good, but it got rough for a while.  He noted he could get angry at the drop of a hat, was having road rage and was not very nice.  He described his relationship with his daughters as "good."  He said he has 3 to 4 real close friends. He also said he and his wife have 3 couples they are friends with.  He described good social functioning and interest in leisure activities.

The objective examination showed the Veteran was clean and casually dressed.  His face was flushed at times.  His speech was coherent.  He stuttered intermittently, and responded affirmatively to questions regarding PTSD, but at times provided vague and/or generic description of his symptoms.  He was cooperative and irritable with the examiner.  His affect was mildly irritable and mildly anxious.  His mood was bleak.  He was able to do serial 7's, and was able to spell a word forward and backwards.  He was oriented to person, time, and place.  His thought process was logical, sequential, and goal-directed.  His thought content described anger at the VA for how they managed his medical care.  He had no delusions.  He understood the outcome of his behavior.  He had average intelligence.  He had insight and understanding that he had a problem.  He had a sleep impairment, saying he said he falls asleep between 1-2 a.m., and then wakes up at 5 a.m.  He reported difficulty falling asleep and waking up due to the need to urinate every hour, and then cannot go back to sleep.  He stated he averages 3-5 hours of sleep, then will have one day per week when he sleeps 8-9 hours.  He described feeling tired most of the time.  He had no hallucinations.  He had no inappropriate behavior.  He interpreted proverbs appropriately.  He had no obsessive/ritualistic behavior.  He had no panic attacks.  The examiner answered "yes" to the question in the examination report as to whether there were homicidal thoughts.  The examiner explained that the Veteran said he gets angry when driving, but denied any homicidal ideation.  The Veteran denied suicidal thought.  Impulse control was fair and there were no episodes of violence reported.  The Veteran was able to maintain minimum person hygiene.  There was no problem with activities of daily living.  The examiner remarked that the Veteran said he would hear indistinguishable whispering about every month, and noted he has heard music in the woods previously, but there was not any music playing.

The examiner noted that the Veteran persistently re-experienced his traumatic events underlying his PTSD diagnosis through recurrent and intrusive distressing recollections of the event, recurrent distressing dreams of the event, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The examiner found the Veteran persistently avoided stimuli associated with the trauma through efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places, or people that arouse recollections of the trauma, and feeling of detachment or estrangement from others.

The examiner also reported that the Veteran had difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The examiner remarked that the Veteran reported nightmares with varied frequency, sometimes one time per month, then sometimes 3 to 4 times per week.  He reported intrusive recollections of stressors and stated thoughts or memories were triggered by sirens.  He said he was jumpy and startled easily. 

He indicated he avoided news about Iraq or Afghanistan, and got nervous in the woods when he heard gun shots.  He would get panicked and anxious when in crowds.  He described detachment in relationships.  He wanted to keep people "at arm's length," worrying they may die like some of his friends in Vietnam.  He reported irritability and anger, but medications have helped him manage this better. He said he had road rage and incidents when he wanted to pull out a gun and shoot someone.  He said he did not drive as much anymore because of this.  He described ongoing anger about how Vietnam veterans have been treated.  He said when he hears a noise outside, he is instantly awakened and grabs his gun.  He told his daughters to alert him and say his name when they come home at night so he is not startled.  He said he was moving into another home soon that had windows and a door in the front, but no entrances elsewhere, which would more comfortable for him due to his hypervigilance.

A GAF score of 52 was assigned.  The examiner opined that there was detachment and estrangement in interpersonal relationships.  Most noticeable were his hyperarousal symptoms including hypervigilance, exaggerated startle response, sleep disturbances (further exacerbated by and/or partially related to his prostate cancer) and irritability/anger outbursts.  The examiner found that these symptoms were related to the Veteran's experiences in Vietnam.  The examiner further found that the Veteran's symptoms were moderately impairing his social functioning, and that his work functioning was significantly impacted by his medical conditions, which made it difficult to evaluate the effect of his PTSD symptoms.

The examiner opined that the Veteran's depression was most closely linked to his diagnosis with prostate cancer.  He indicated his depression first started around the time he was diagnosed with prostate cancer.  Depression did not appear to be secondary to PTSD, but may have been exacerbated by it.  The Veteran's depressive symptoms consisted of depressed mood, decreased energy and appetite, feelings of hopelessness and less interest in activities.  These episodes lasted for 3-4 days at a time.  The examiner opined that the Veteran's depression caused moderate impairment in his functioning and assigned a GAF score of 55 to 60 to those symptoms.  

The examiner opined that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  The Veteran had meaningful relationships with his wife and daughters, but tends to be avoidant and hypervigilant around other people.  His marital relationship was impacted by the Veteran's road rage and irritability.  His symptoms were moderately affecting his social functioning.  His work functioning was most significantly impacted by his medical conditions; however, his PTSD symptoms did contribute to his irritability with monitoring/oversight by others and difficulty with authority.

With respect to VA treatment records during the appeal period, unless expressly stated otherwise, they showed the Veteran was dressed appropriately, had good eye contact, was alert, cooperative and oriented, spoke with normal rate, flow, and volume, had no abnormal motor movements, denied suicidal ideation, denied auditory and visual hallucinations and delusions, had logical thought processes, had fair insight and judgment, and had normal memory. A July 2007 general VA treatment note reported that the Veteran has difficulty sleeping.  He denies excessive worries and depression or suicidal thoughts.  He had a loss of libido and inability to have sex.

The Veteran was treated at VA for his PTSD in November 2007, February 2008, March 2008, April 2008, August 2008, and October 2008.  In November 2007, his affect was flat and distant.  He responded to questions but was not very spontaneous.  He occasionally had difficulty recalling a word (such as his wife's name) and occasionally gave a delayed response to questions as though he was recalling or organizing his thoughts.  He spoke with a slight lisp at times.  He expressed much frustration and anger toward the VA and depression regarding his multiple medical problems.  He dealt with his PTSD symptoms primarily by avoiding thinking about the war.  A GAF score of 42 was assigned.

In a February 2008 VA mental health note, the Veteran talked about having, bad dreams and flashbacks 2-3 times weekly, and being isolative and irritable most days. He appeared anxious and depressed.  A GAF score of 45 was assigned.  In an April 2008 VA mental health note, the Veteran reported being more anxious than the last visit.  A GAF score of 40 was assigned.  In August 2008 and October 2008, his GAF score was 45.

In the October 2008 mental status examination the Veteran's mood was reported as mildly depressed with congruent affect.  He reported experiencing nightmares about two to three times per week, consequently experiencing daytime fatigue.  He reported a serious road rage incident in which he became angry and vengeful toward another driver, as a result, his wife was driving more.

In December 2008, January 2009 VA treatment it was noted that the Veteran's mood was "okay," explaining that "okay" meant that "nobody really cares what you feel so just say okay and be done with it."  The Veteran elaborated that his mood was "numb" that he was not really able to experience any positive emotions but has been able to experience some negative emotions.  The objective examination showed his speech was generally fluent but appeared to dissociate at times and he would often stop speaking in mid-sentence.  His speech was non-tangential, with no paraphasic errors or neologisms noted.  

In February 2009, the Veteran stated that he was irritated because he "had to get up at 8 in the morning to drive here, how would you feel" and that coming to therapy "ruins my day."  His affect was restricted and intense, and was congruent with his stated mood.

In March 2009, the Veteran reported he was more irritable over past week, and was edgy and feeing tense.  He reported improved sleep, not having further nightmares since starting prazosin.  He started wood carving for enjoyment.  The mental status examination showed mood was mildly depressed with congruent affect.  A GAF score of 45 was assigned.

In August 2009, the Veteran reported still having recurring flashbacks, intrusive thoughts, and hypervigilance.  His mood was "ok" and he had "real down" days.  He stopped carving when he cut his finger on a table saw.   The mental status examination was generally the same as in March 2009.  A GAF score of 45 was assigned. 

In October 2009, November 2009, December 2009, and January 2010 VA treatment, the Veteran's mood appeared euthymic and his affect was congruent to mood.  Speech was spontaneous in nature.  Memory was intact.  His symptoms centered around intrusive thoughts, flashbacks, and bad nightmares.  Another January 2010 record notes symptoms of hypervigilance, being isolative, and avoidant.  He admitted to remote history of fleeting suicidal and homicidal ideation, but denied plan or intent, citing his family as protective/preventative factors.  His mood was mildly depressed with congruent affect.  GAF score of 45 was assigned.

In February 2010, March 2010 VA treatment, the Veteran did indicate that he has seen improvements in nightmare intensity and level of anger through medication management.  His attitude was guarded and defensive.  Speech was marked by blocks and stuttering, but unremarkable in volume or productivity.  Mood was depressed and anxious.  Affect was irritable.  He admitted to a remote history of fleeting suicidal and homicidal ideation, but denied any active ideation.  A GAF score of 43 was assigned.

A May 2010 VA PTSD examination report noted the Veteran's score of 46 on the Beck Depression Inventory-Il (BDI-II), which is in the severe range of depression symptoms.  The Veteran endorsed being sad all the time, having lost all pleasure in things he used to like.  He endorsed worthlessness, irritability, loss of energy, poor sleep, and difficulty getting interested in anything.  He reported feeling numb and guilty over the way he treated his family in the past.  He was hopeless about his future and stated, "I'm gonna die."  He reported getting along well with his wife and three daughters, although he also reported an estranged relationship with his children.  He denied having any friends, stating that it had been about five years since he had any friends.  He reported enjoying wood carving, hunting and fishing.  Other interests have decreased substantially.  He reported being not good at self-care and brushing his teeth once every two weeks. 

The objective examination showed the Veteran was casually dressed, with unremarkable psychomotor activity.  His speech was soft or whispered, and slow.  His affect was flat and his mood was neutral.  Sleep impairment was present.  There were auditory hallucinations present. He reported hearing voices at night when he goes to sleep.  He said it sounded like somebody was talking but it was not clear and he could not make out words.  This happened nightly.  He interpreted proverbs appropriately.  He had a ritualistic behavior of locking the doors and windows.  He had panic attacks when something reminds him of war.  Homicidal thoughts were present very rarely.  He denied suicidal thoughts.  There was good impulse control.  Recent memory was mildly impaired, but other memory was normal, although the Veteran reported that his memory and concentration were "pretty bad."

Based on testing, the examiner found the degree of PTSD symptoms to be severe.  The psychological tests were probably valid, according to the examiner.  A GAF score of 49 was assigned.  

September 2010 and April 2011 VA mental health treatment records note, with little differentiation, the Veteran was doing "ok" to "good" and was able to tell if he has forgotten to take his medications as his mood worsens. The objective examination showed his mood was euthymic, and memory was within normal limits.  A GAF score of 50 was assigned in September 2010, and 55 was assigned in April 2011.  April 2011 VA mental health treatment records note occasional flashbacks, but no nightmares, mild hypervigilance, and no symptoms of hypomania.

In January 2012 VA treatment records, it was noted that the Veteran's neurologist had concerns about his memory functioning.  His memory difficulties reportedly began in July 2011 following the stressful sale of his home, in which he slept little for a week and was significantly disappointed with the results.  As of January 2012, the Veteran reported his memory functioning was slowly getting better.

He noted continued difficulties in the area of short-term memory.  Specifically, he noted difficulties in remembering names, recalling the placement of objects, remembering conversations with others, and, in tracking and recalling what he intended to say in conversations.  He noted some difficulties in recalling intended activities.  He denied any long-term memory difficulties.  He continued to drive somewhat but noted that he had difficulties in staying within the lines.  He denied any difficulties in arriving at his intended destinations.  He denied any difficulties in activities of daily living other than managing the finances.  His concentration was "pretty good" and he denied any difficulties in language functioning.  He endorsed significant depressive symptom.  He denied difficulties consistent with a diagnosis of social phobia.  He denied any suicidal or homicidal ideation.  

The examiner noted the Veteran was initially suspicious of him, but then relaxed and interacted freely.  The Veteran was focused on the examiner's questions and evidenced no instances of gross inattention or fatigue.

The examiner further reported that the Veteran's mood was depressed with congruent affect.  His sleep and appetite were reported to be good. Subjective problems with attention, concentration, and memory were described as consistent with presentation.  A GAF score of 52 was assigned.

Later VA treatment records from January 2012 report occasional flashbacks but no nightmares.  The Veteran was mildly hypervigilant. There were mild deficits in the cognition realms of visual-spatial, short-term memory problems.  There were no feelings/ thoughts of worthlessness, hopelessness or helplessness.  The Veteran stated he was not too worried about the future and his health prognosis as he has faith. He denied having any self-harming, suicidal or homicidal thoughts, plans or intentions.  His energy was described as "ok."  His sleep was better after a medication change in that he was having less frequent disturbing dreams and nightmares.  He reported enjoying carving, and he reported raising dogs.   His mood was euthymic with congruent affect.  Memory was found to be within normal limits.  A GAF score of 55 was assigned.  October 2012 VA treatment records note similar results.  A GAF score of 58 was assigned at that time.

The April 2013 VA examination report noted the Veteran's diagnosis of PTSD, with no other mental disorder diagnosis, and reported a GAF score of 40.  The examiner commented that the GAF was assigned due to impairment across multiple areas of functioning including the presence of severe symptoms of PTSD with depression including re-experiencing symptoms, isolating behaviors, and irritability, concentration, and memory deficits.  The examiner summarized the Veteran's level of occupational and social impairment as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

The examiner reported the Veteran's relationship with his wife to be good.  They were reported to continue to spend time together; however, the Veteran stated he feels emotionally numb and distant towards his wife as he does towards others.  He reported they have no sexual interaction secondary to his medical problems.  He reported his relationship with his two adult daughters remains close and positive.

The Veteran reported he has no friendships and tends to stay at home.  The Veteran no longer engaged in wood carving, fishing or hunting because, in part, he was busy with other things.

He denied having any problems getting along with others or performing his work duties.  He stopped working due to his physical problems.  He has been trying to earn money by raising and selling goats and rabbits, however, he reported having difficulty keeping up due to low energy and poor concentration.  The examiner opined that mild cognitive deficits including memory loss could be due to a combination of the effects of medical and psychiatric issues.  The examiner found it plausible that PTSD symptoms would significantly limit his ability to maintain long-term employment in particular work settings, due to difficulties with concentration and social estrangement.   Increased irritability and a history of conflicted work relationships would likely limit the Veteran's ability to work (e.g. particularly with efficiency, productivity, and overall reliability) in settings that necessitate extensive interpersonal interaction and the completion of complex and/or repetitive tasks.

The Veteran reported seeing a private psychologist every three weeks focusing on the Veteran's nightmares.  However, his problems reportedly are not improved.  His anger was kept somewhat under control due to medication, however he felt he was always close to having an anger outburst.  The Veteran helped two friends prior to the examination, but was disappointed and angry with them.

The Veteran reported symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and disorientation to time or place.  The Veteran was deemed capable of managing his financial affairs.  Mental status/behavioral observations showed the Veteran did not know the date, but was oriented.  Mood appeared dysphoric and irritable with flat affect. Thoughts were logical and goal directed, yet pessimistic in content.  

The Veteran reported intrusive memories about 2 to 3 times per week.  He endorsed severe emotional upset and minimal physical reactions. It would take him between an hour to several days to recover.  He reported that he has nightmares about Vietnam stressors about 5 to 6 times per month. These tend to wake him and he notices his heart racing and his breathing is rapid.  He endorsed severe constant hypervigilance. He reported he was unable to relax even when at home.  He was easily startled by noises such as gunfire or a car backfire.  He reported moderate to severe levels of irritability and difficulty concentrating.  His irritability leads to negative interactions with others.

He was able to complete serial 7's accurately.  However, he reported being easily distracted when trying to complete tasks.  He reported difficulty with immediate and recent memory and was only able to recall 2/3 items after a brief delay. He reported sleeping about 9.5 hrs per day lately.  He reported severe global anhedonia, emotional numbing, and feelings of being cut off from others.  He reported problems with appetite and feeling bad about himself several days.  He denied thoughts of suicide or psychomotor slowing.  The Veteran attributed his depression in part to financial problems, health problems including chronic pain, and feeling let down by VA health providers and friends.  

After a review of the evidence of record, the Board finds that a uniform evaluation of 70 percent for the entire appeal period is warranted.  With respect to the period prior to April 3, 2013, the Veteran's symptoms have been characterized by depressed mood, irritability, hypervigilance, sleep disturbances, anger, detachment, and numbness.  The depression symptoms were found to be severe.  There were multiple GAF scores in the 40's and the November 2007 treatment note reported that he had difficulty recalling his wife's name.  Although there have been some periods of symptom improvement throughout the period, the overall level of functioning did not improve.

A higher evaluation is not warranted for the appeal period because symptoms to not reflect total occupational and social impairment.  Indeed, the Veteran was not totally socially impaired in that he maintained stable relationships with his wife and daughters, which at one point was described as close and positive.  The examiner found that the Veteran's symptoms would limit the Veteran's productivity at work, suggesting that he could work in settings that do not require extensive interpersonal interaction and the completion of complex or repetitive tasks.  Accordingly, total occupational and social impairment is not shown and a 100 percent evaluation is therefore not warranted.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b) (1) (2015).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluations in this case are not inadequate.  Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  Of note, the symptoms listed in the General Rating Formula for Mental Disorders are merely demonstrative and not exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence does not reflect any symptom or degree of severity not contemplated by the General Rating Formula, which focuses on occupational and social impairment caused by all symptoms of a mental disorder.  Therefore, the threshold factor for extra-schedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.    Consequently, referral for extra-schedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An evaluation of 70 percent for PTSD prior to April 3, 2013, is granted.

An evaluation in excess of 70 percent for PTSD beginning April 3, 2013, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


